PER CURIAM.
The county attorney filed an information ■against the defendant in the superior court of Pima county, charging him with a violation of the prohibition amendment. No preliminary examination was held in the case prior to filing the information. The court made an order dismissing the case for that reason, and the state appeals.
We have held that it is unnecessary to hold a preliminary examination in a misdemeanor case prior to the filing of an information charging the offense. Mo Yaen v. State, 18 Ariz. 491, L. R. A. 1917D, 1014, 163 Pac. 135; Birch v. State, 19 Ariz. 366, 171 Pac. 135; Cummings v. State, ante, p. 176, 178 Pac. 776 (just decided).
We are of the opinion that the question was sufficiently considered in these cases. The order dismissing the information is reversed, with instructions to reinstate the case and proceed with the trial.